Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is a notice of allowability to Application 17/156,889 filed on 01/25/2021. Claim(s) 1-9 and 20-30 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on August 20, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 15/247,459 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	

Authorization for this examiner’s amendment was given in an interview call with Attorney Darrell Mottley on August 25, 2021, the examiner’s amendment is made with respect to the claims filed 04/26/2021.
Claims 1 and 8 as follows:

1. (Amended) A parking management system, comprising: 
a database in communication with a digital communication network, the database configured to receive and store occupancy data associated with a plurality of parking sectors being associated with a plurality of parking garages having a different global positioning identifier from each other; 
a digital computer system in data communications with the database, the digital computer system being configured to dynamically track an occupancy level of each of said parking sectors based on the occupancy data and an anticipated departure time of vehicles occupying said parking spaces; 
said digital computer system being configured to receive a data request representative of an arrival time and occupancy parking duration from a mobile device of a user based on a dynamic global position location of the mobile device, to receive data representative of the dynamic global position location and responsive to the data request, the digital computer system being configured to determine available parking sectors within a predetermined geographic radius based on the dynamic global position location of the mobile device, including the global positioning identifiers of the parking garages, and direct vehicles to a particular parking sector based on said anticipated departure time, including the predetermined geographic radius; and 
wherein the digital computer system is configured to execute a computer curation sequence: 
closest distance garage subgroup; and [[to]] for enabling selection of the 3Application No. 17/156,889Docket No.: 009064.00007\USAmendment dated April 26, 2021Second Preliminary Amendment particular parking sector within the closest distance garage subgroup based on a lowest estimated parking cost derived from the parking rate data; and 
to curate the particular parking sector for the vehicle based on assigning at least two parking garages each having tied lowest estimated parking cost derived from the parking rate data for calculating a lowest cost garage subgroup and for enabling selection of the particular parking sector within the lowest cost garage subgroup based on a garage closest distance using the dynamic global position location of the mobile device.  

8. (Amended) A parking management system, comprising: 
a database in communication with a digital communication network, the database configured to receive and store occupancy data associated with a plurality of parking sectors being associated with a plurality of parking garages having a different global positioning identifier from each other;
 a digital computer system in data communications with the database, the digital computer system being configured to dynamically track an occupancy level of each of said parking sectors based on the occupancy data and an anticipated departure time of vehicles occupying said parking spaces; 

direct vehicles to a particular parking sector based on said anticipated departure time, including the predetermined geographic radius; and 
wherein the digital computer system is configured to execute a computer curation sequence:
 to curate the particular parking sector for the vehicle based on assigning at least two parking garages each having tied closest distances using the dynamic global position location of the mobile device, for calculating a closest distance garage subgroup; and [[to]] for enabling selection of the particular parking sector within the closest distance garage subgroup based on a lowest estimated parking cost derived from the parking rate data.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance. Examiner notes that for the reasons outlined below, Independent Claim(s) 1, 8, and 25, are distinguished from the prior art.
Bostick et al. (US 10,169,995). Bostick et al. teaches a system that is able to determine one or more open or available parking spaces for a user. The system will determine open or available parking spaces by scoring the parking spaces, which, parking spaces that are lower priced will be scored higher. The system is able to determine the top 3, top 5, or other number of parking spaces for either the user or the system to select from. However, Bostick et al., doesn’t explicitly teach determining available parking garages based on detecting the user mobile device location. The system will then select a parking sector for the vehicle by determining at least two garages that are tied by the closest distance to the user’s mobile device and the garages themselves and then selecting the lowest cost parking sector. Bostick et al., also, doesn’t explicitly teach determining at least two garages that are tied for the lowest cost and then selecting the parking sector with the lowest cost and tied closest distance to the user’s mobile device. 
Mowatt et al. (US 2018/0218605). Mowatt et al. teaches a system for ranking various available parking spaces and generating a parking score for the parking spaces. The system will select the two highest scored parking spaces and provide those spaces to the customer for selection. Mowatt et al., further, teaches that the system will determine the two highest parking spaces based on a proximity score and a price score. However, Mowatt et al., doesn’t explicitly teach determining available parking garages based on detecting the user mobile device location. The system will then select a parking sector for the vehicle by determining at least two garages that are tied by the closest distance to the user’s mobile device and the garages themselves and then selecting the lowest 
Lian (CN 112017363 A). Lian teaches a user mobile terminal that is equipped with a parking space dynamic management and control application. The system is able to perform parking space queries, reservations, and parking of the electric vehicle that the user drives. The user is able to choose their needs for the parking space, such as the least cost, shortest time, and/or the shortest distance parking locations. However, Lian doesn’t explicitly teach selecting the two highest scored parking spaces and provide those spaces to the customer for selection. Lian, further, doesn’t explicitly teach that the system will determine the two highest parking spaces based on a proximity score and a price score, which, the system will determine available parking garages based on detecting the user’s mobile device location. The system will then select a parking sector for the vehicle by determining at least two garages that are tied by the closest distance to the user’s mobile device and the garages themselves and then selecting the lowest cost parking sector. Lian, also, doesn’t explicitly teach determining at least two garages that are tied for the lowest cost and then selecting the parking sector with the lowest cost and closest distance to the user’s mobile device. Examiner, respectfully, notes that the reference date fails to beat applicant’s priority date.
Tippelhofer et al. (US 2014/0285361).  Tippelhofer et al. teaches an in-vehicle GPS module that also a driver to input preference and destination information. The system is also able to weight the various driver preferences such as the cost of the parking and distance from the input destination. The system will then present the recommended parking spaces on the drivers display. However, Tippelhofer et al., doesn’t explicitly teach selecting the two highest scored parking spaces and provide those spaces to the customer for selection. Tippelhofer et al., further, doesn’t explicitly teach that the system will determine the two highest parking spaces based on a proximity score and a price score, which, the system will determine available parking garages based on detecting the user’s mobile device location. The system will then select a parking sector for the vehicle by determining at least two garages that are tied by the closest distance to the user’s mobile device and the garages themselves and then selecting the lowest cost parking sector. Tippelhofer et al., also, doesn’t explicitly teach determining at least two garages that are tied for the lowest cost and then selecting the parking sector with the lowest cost and closest distance to the user’s mobile device.
Kang (US 9,734,710). Kang teaches a driver’s device that includes a GPS unit, which, is able to receive driver information such as destination information. The GPS unit is also able to update the current location and positional location of the vehicle in order to create an optimal route to the destination location. Kang, further, teaches determining parking locations based on the user destination, which, the system will then provide parking locations to the user based on the 
“Optimization Methods for Intelligent Transportation Systems in Urban Settings,” by Yanfeng Geng, Boston University College of Engineering, 2013. (Hereinafter: Optimization). Optimization teaches a system that uses a driver’s cost function that combines proximity to destination and parking cost to determine optimal parking spaces. Optimization, further, teaches that a user is able to choose his destination and money and if the user prefers a “Lower Price,” then the cheapest available spot will be reserved for them. Optimization, also, teaches that the system can receive location information for the parking request, which, can include the user’s smartphone application GPS data. However, Optimization, doesn’t explicitly teach determining available parking garages based on detecting the user mobile device location. The system will then select a 
“Tired of Driving in Circles? Check out These Parking Apps,” Vehicle-Technology & Trends, September 5, 2014, (hereinafter Driving).  Driving teaches parking apps that allow users to use their mobile devices to search for parking spaces based on date, distance, type of parking, rates, and location. However, Driving, doesn’t explicitly teach selecting the two highest scored parking spaces and provide those spaces to the customer for selection. Driving, further, doesn’t explicitly teach that the system will determine the two highest parking spaces based on a proximity score and a price score, which, the system will determine available parking garages based on detecting the user’s mobile device location. The system will then select a parking sector for the vehicle by determining at least two garages that are tied by the closest distance to the user’s mobile device and the garages themselves and then selecting the lowest cost parking sector. Driving, also, doesn’t explicitly teach determining at least two garages that are tied for the lowest cost and then selecting the parking sector with the lowest cost and closest distance to the user’s mobile device.

Dependent Claim(s) 2-7, 9, 20-24, and 26-30, are distinguished from the art of record for at least the reasons outlined above for Independent Claim(s) 1, 8, and 25, respectively, due to their respective dependence.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628